In an action for divorce, plaintiff appeals from an order of the Supreme Court, Westchester County, entered January 8, 1980, which granted defendant’s application for a change of venue from Bronx County to Westchester County. Order reversed, on the law, without costs or disbursements, and motion denied. Special Term erred in holding that CPLR 507 and Turner v Turner (84 Misc 2d 229) supported a change of venue. The court in Bronx County may clearly determine any question as to title or possession of real property arising incident to the matrimonial action,-notwithstanding that such property is located in Westchester County. (See Domestic Relations Law, § 234; Siegel, 1964 Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law, § 234, 1979-1980 Pocket Part, p 8.) Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.